DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 October 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witters et al. (Lab on a Chip, 2013) in view of Foley et al. (US 2014/0141409).
Witters et al. (Lab on a Chip, 2013) teach a digital microfluidic and analyte detection device comprising: 
a first substrate and a second substrate aligned generally parallel to each other to define a gap therebetween (bottom plate and top plate illustrated in Fig. 1b, pg. 2049; bottom plate, section spanning pages. 2048-2049; top plate, pg. 2049), the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (actuation electrodes illustrated on bottom plate, Fig. 1b, pg. 2048; pg. 2049, left column, first paragraph);
a reagent configured to be carried by a liquid droplet and comprising a solid support (section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase”, pg. 2050); and
a detection device in fluid communication with the gap and configured for single molecule counting (single molecule counting, Fig. 1d, pg. 2049), wherein the detection device includes an array of wells and the plurality of electrodes move the liquid droplet towards the analyte detection device (section “On-chip printing of single 
Although Witters et al. do not specifically teach the detection device being an analyte detection device, this limitation is drawn to a functional limitation of the detection device.  The prior art needs only be capable of performing any recited functional limitations.  Witters et al. teach the structural limitations required by the claim and is therefore considered capable of being an analyte detection device.  Furthermore, Witters et al. teach a target molecule attached to the particle for single molecule counting, which is further indication that the device of Witters is capable of analyte detection.
Witters et al. fail to teach the reagent disposed in printed or dried form on one of the substrates and configured to be carried by the liquid droplet upon contact with the liquid droplet.
Foley et al. teach a digital microfluidic device comprising: a first substrate and a second substrate with a gap defined therebetween with the first substrate comprising electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (par. 35); and
at least one reagent disposed in a dried form on the first substrate and configured to be hydrated and carried by the liquid droplet upon contact with the liquid droplet (par. 36 and 38) wherein the reagent comprises a solid support (reagents include beads, par. 37), in order to provide long term stability at different environmental conditions (par. 40).  Foley et al. further teach another embodiment where reagent droplets are stored in liquid form (par. 27).

One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Witters and Foley are similarly drawn to digital microfluidic detection devices having first and second substrates with a plurality of first electrodes to generate electrical actuation forces and a reagent comprising a solid support that is configured to be carried by a liquid droplet.
With respect to claim 6, Witters et al. teach the analyte detection device comprising the array of wells, wherein each well is dimensioned to hold a portion of the liquid droplet (Fig. 1b and 1d, pg. 2049; pg. 2050, section spanning right and left columns).

With respect to claim 9, Witters et al. teach the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion comprising the array of wells (digital microfluidic device comprises an array of microwells above the actuation electrode in the center of the device and this is interpreted as the second portion, any other actuation electrode on the device is considered a first portion, Fig. 1a, pg. 2049).  Although Witters et al. do not specifically teach the liquid droplet introduced at the first portion, this limitation is drawn to a functional limitation of the device and does not impart any structural limitations on the device.  The device of Witters needs only to be capable of performing any recited functional limitations.  Any of the actuation electrodes of Witters is capable of droplet movement and is therefore considered capable of having a liquid droplet introduced thereon.  Therefore the device of Witters is considered capable of performing the recited intended use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 207-209 and 218 of copending Application No. 15/724,203 (reference application ‘203) in view of Witters et al. (Lab on a Chip, 2013).
Application ‘203 recites a digital microfluidic and analyte detection device comprising: 
a first substrate and a second substrate aligned to define a gap therebetween, the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap; 
at least one reagent disposed in a printed or dried form on at least one of the first substrate and the second substrate and configured to be carried by the liquid droplet upon contact with the liquid droplet, wherein the reagent comprises a solid support; and 
an analyte detection device in fluid communication with the gap (array disposed proximate to the second portion which is in fluid communication with the first and second portions where the liquid droplet is introduced and moved, claim 209) configured for single molecule counting including an array of wells dimensioned to hold a single solid support of the reagent (claims 207 and 208), and the plurality of electrodes configured to move the liquid droplet towards the wells (claim 209).
‘203 does not specifically recite the first and second substrates aligned parallel to one another.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the first and second substrates of ‘203, parallel to each other as taught by Sista et al. because ‘203 is not specific with respect to the orientation of the first and second substrates to each other that can be incorporated into the microfluidic device and one would be motivated to use the appropriate orientation to obtain a droplet operations gap. 
With respect to claims 7, ‘203 recites the array of wells positioned in a layer disposed over the substrate containing the electrodes and is therefore necessarily between the gap and the plurality of electrodes (claim 218).
With respect to claim 9, ‘203 recites the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion comprising the array of wells (claim 209).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8, 10, 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 10, 11, 13 and 14, the prior art fails to teach a digital microfluidic device having a plurality of electrodes in a first substrate to generate electrical actuation forces on a liquid droplet disposed in a gap between a first and second substrate and a nanopore module, wherein at least two of the electrodes of the plurality of electrodes are positioned across a nanopore layer in the nanopore module and form an anode and cathode and drive current through the nanopore.  Specifically, the prior art fails to teach a nanopore module positioned within a gap formed between a first and second substrate aligned parallel to each other, wherein electrodes in a first substrate that generate electrical actuation forces are positioned on either side of the nanopore module.

Response to Arguments
Applicant's arguments filed 9 October 2020 have been fully considered and are persuasive in view of applicant’s amendments and arguments to the claims.  The previous rejections of the claims under 35 USC 103 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Witters and Foley in view of the new limitation requiring a reagent disposed in printed or dried form.

Regarding the obviousness double patenting rejection, Applicant requests that the rejection be held in abeyance.  The rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pollack et al. (US 2011/0104816) teach a detection device comprising: a first and second substrate (top and bottom member) comprising electrodes that generate electrical actuation forces on a liquid droplet (par. 5); a reagent disposed in dried configured to be carried by the liquid droplet upon contact with the liquid droplet wherein the reagent comprises a solid support in the form of a bead that has an affinity for target analyte (par. 89) or a liquid droplet that includes beads is introduced to device upon loading (par. 89), in order to provide loading of a bead to the device for detection of a target analyte (par. 7).
Miller (US 2012/0031773) teaches a digital detection device comprising: an immunosensing device having a sample entry port and sample holding chamber, which indicates a substrate (par. 89); a reagent disposed in a dried form on a substrate (sample entry port or sample holding chamber coated with a dry reagent indicates immobilization on a substrate, par. 89) and configured to be carried by a liquid sample upon contact with the sample (dry reagent dissolved into the sample, par. 89), wherein the at least one reagent comprises a solid support (dry reagent comprises magnetically susceptible beads, par. 89), wherein the reagent with the magnetically susceptible bead may be printed on a wall of a holding chamber in the sensor (par. 118), in order to include the magnetically susceptible beads on the device which provides convenience to the user and to assure quality reagent components (par. 88).  Miller alternatively 
Fair et al. (Proceedings of SPIE, 2004) teach a digital microfluidic device comprising first and second substrates aligned parallel to each other to define a gap therebetween and a first substrate comprising a plurality of electrodes to generate electrical actuation forces on a droplet and a reagent disposed in dried form on the first substrate and configured to be carried by the liquid droplet upon contact with the liquid droplet, wherein the reagent comprises a solid support (pg. 117, 4th paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MELANIE BROWN/Primary Examiner, Art Unit 1641